(Por la corte, a propuesta del
Juez Asociado Sr. Wolf.)
Por cuanto, se nos ha solicitado la desestimación del presente recurso;
Por cuanto, el apelante tiene radicada en la Corte de Distrito de San Juan una exposición del caso;
Por cuanto, la corte inferior, en vista de la oposición *1011del apelado, dejó de aproBar la exposición del caso por la razón de que la prneba se Babia oído ante nn árbitro;
Pos cuanto, la corte necesariamente tuvo que leer el’in-forme del árbitro y llegar a conclusiones de Becho, y, por tanto, puede determinar si la exposición del caso presen-tada es un reflejo fiel de los BecBos presentados al juez;
Pob tanto, no Ba lugar a la desestimación solicitada.